DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see, filed 01/07/2022, with respect to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 

Allowable Subject Matter

Claims 1 – 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 12/03/2019)

With respect to claim 1 the prior art discloses A distance image capturing apparatus comprising: 

a light receiving unit that includes a distance image sensor in which a plurality of pixels each including a photoelectric conversion device generating electric charge corresponding to incident light and a plurality of electric charge accumulating units accumulating the electric charge and distributing and accumulating the electric charge to the electric charge accumulating units in synchronization with emission of the light pulse are arranged in a two-dimensional matrix pattern.

However, the prior art does not teach or fairly suggest and a distance image processing unit that acquires a distance from a subject present in the space on the basis of an electric charge amount that is an amount of the electric charge distributed by a predetermined fixed number of electric charge distribution and added up in each of the electric charge accumulating units, 
wherein the distance image processing unit: 
acquires at least two electric charge amounts added up in the electric charge accumulating units with different numbers of electric charge distribution in the distance image sensor as one set, and selects one of a first electric charge amount that is the electric charge amount added up with a larger number of electric charge distribution and a second electric charge amount as an electric charge amount used for acquiring the distance, the second electric charge amount being the electric charge amount added up with a smaller number of electric charge distribution acquired as the set with the first electric charge amount, on the basis of a comparison result of the first electric charge 

With respect to claim 11 the prior art discloses A distance image capturing method using a distance image capturing apparatus that includes: 
a light source unit that emits an intermittent light pulse into a space that is an imaging target at a predetermined period; 
a light receiving unit that includes a distance image sensor in which a plurality of pixels each including a photoelectric conversion device generating electric charge corresponding to incident light and a plurality of electric charge accumulating units accumulating the electric charge and dividing and accumulating the electric charge among the electric charge accumulating units in synchronization with emission of the light pulse are arranged in a two-dimensional matrix pattern.

However, the prior art does not teach or fairly suggest and a distance image processing unit that acquires a distance from a subject present in the space on the basis of an electric charge amount that is an amount of the electric charge distributed by a predetermined fixed number of times of electric charge distribution and added up in each of the electric charge accumulating units, the distance image capturing method comprising: 
acquiring at least two electric charge amounts added up in the electric charge accumulating units with different numbers of electric charge distribution in the distance image sensor as one set by the distance image processing unit, 
and selecting one of a first electric charge amount that is the electric charge 

Dependent claims 2 - 10 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696